United States Court of Appeals
                       For the First Circuit


No. 19-2018

                            EMORY SNELL,

                        Plaintiff, Appellant,

                                 v.

   THOMAS NEVILLE, PATRICIA RUZE, MASSACHUSETTS DEPARTMENT OF
   CORRECTION, CAROL MICI, STEPHANIE COLLINS, LOIS RUSSO, DALE
   BISSONNETTE, DOUGLAS DEMOURA, JEFFREY J. QUICK, MONSERRATE
                    QUINONES, and JOANN LYNDS,

                       Defendants, Appellees,

 THOMAS DICKHAUT, Superintendent, THOMAS A. GROBLEWSKI, GREG A.
   POLADIAN, THERESA SMITH, ROBERT CONLEY, CLESELY M. GARCIA,
 PHILIP H. KONG, KEVIN ANAHORY, GENE CHAISSION, JOHN A. BELAIR,
            THOMAS DEMOURA, JANE ROE, and JOHN DOE,

                             Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Denise Casper, U.S. District Judge]


                               Before

               Thompson and Kayatta, Circuit Judges.*




    *Judge  Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion.     The remaining two panelists
therefore issued the opinion pursuant to 28 U.S.C. § 46(d).
     Lucas I. Silva, with whom Sommer Wiss, Andrew C. Yost, and
Foley Lardner LLP were on brief, for appellant.

     Mary Eiro-Bartevyan, Department of Correction Legal Division,
Nancy Ankers White, Special Assistant Attorney General for
appellees Thomas Neville, Massachusetts Department of Correction,
Carol Mici, Stephanie Collins, Lois Russo, Dale Bissonnette,
Douglas Demoura, Jeffrey Quick, Monserrate Quinones, and Joann
Lynds.

     George J. Puddister IV, with whom Victor J. Koufman and Koufam
& Frederick, LLP were on brief, for appellee Patricia Ruze.


                           May 25, 2021
            THOMPSON, Circuit Judge.        Americans are reputedly a

litigious bunch, and Emory Snell, an inmate at MCI-Concord in

Massachusetts, has greatly aided in keeping the federal and state

judiciaries busy.      In this lawsuit, one of at least 170 he has

filed    challenging   his   conviction   and   his   prison   conditions,

Snell's legal focus is on a first-floor Lexis Nexis terminal and

typewriter    (collectively    "the   first-floor     Terminal"   or   "the

Terminal") where he spent two plus years conducting legal research

and cranking out legal documents.1        Regrettably for Snell, prison

officials nixed his habit upon learning he was using the resources

without a diagnosed disability preventing him from climbing stairs

to the second-floor law library.      Not appreciating this purported

lack of accommodation, Snell sued various prison officials as well

as the Massachusetts Department of Correction (collectively, "DOC

defendants"), and his prison physician, Dr. Patricia Ruze, for

injunctive and declaratory relief and damages.          Finding no merit

to Snell's complaint, the district court granted summary judgment

to all defendants.     See Snell v. Mici, No. 16-cv-11643-DJC, 2019




     1  A Lexis Nexis terminal is a computer that allows users to
access only the Lexis Nexis legal research services without getting
into other parts of the internet.


                                  - 3 -
WL 4303264 (D. Mass. Sept. 11, 2019).         Snell appeals part of that

order alleging several claims of error.2       Espying none, we affirm.3

                              Background

           In order to understand the legal issues addressed in our

decision, we find it necessary to provide the reader with a

detailed   background   of   events   which    triggered   this   appeal.

Therefore, we ask the reader's patience as we soldier through the

facts.




     2 Because Snell does not challenge the district court's grant
of summary judgment for his other claims raised below, he has
waived his right to appeal those counts, and we will not consider
them. See Bekele v. Lyft, Inc., 918 F.3d 181, 186-87 (1st Cir.
2019).
     3  Defendants raise a number of arguments about why we should
affirm summary judgment, including qualified immunity, Snell's
failure to plead sufficient facts proving the personal involvement
of all defendants, and Snell's failure to exhaust his
administrative remedies. Because we affirm summary judgment on
other substantive grounds, we need not reach those arguments. See
F.D.I.C. v. LeBlanc, 85 F.3d 815, 820 (1st Cir. 1996) (noting that
we may affirm summary judgment on any independently sufficient
ground); see also Mihos v. Swift, 358 F.3d 91, 98-99 (1st Cir.
2004) (assuming qualified immunity is inapplicable does not equate
to a victory for the plaintiff). Also, because we affirm summary
judgment on all counts, we need not differentiate between the
defendants' individual and official capacities insofar as those
distinctions would otherwise matter for the analyses that follow.
See, e.g., Parker v. Landry, 935 F.3d 9, 14 & n.3 (1st Cir. 2019)
(claims pursuant to 42 U.S.C. § 1983 cannot apply to state entities
or state employees in their official capacities); Bartolomeo v.
Plymouth Cnty. House of Corr., 229 F.3d 1133, *1 (1st Cir. 2000)
(per curiam) (assuming without deciding that individuals may be
subject to personal liability under Title II of the ADA and Section
504 of the Rehabilitation Act).


                                 - 4 -
          When a party appeals from a district court's grant of

summary judgment, we describe the facts in the light most favorable

to the non-moving party (here, Snell), so far, at least, as a

reasonable review of the record obliges.   See Nunes v. Mass. Dept.

of Corr., 766 F.3d 136, 138 (1st Cir. 2014); see also Santiago–

Ramos v. Autoridad de Energía Eléctrica de Puerto Rico, AEE, 834

F.3d 103, 105 (1st Cir. 2016) (quoting Chaloult v. Interstate

Brands Corp., 540 F.3d 64, 66 (1st Cir. 2008) ("drawing all

inferences in" the non-movant's favor)).

 The Accommodation Process and Two-Tiered Library at MCI-Concord

          After a jury convicted Snell of the first-degree murder

of his wife in 1995, he began serving a life without parole

sentence in the Massachusetts prison system, eventually landing at

the facility known as MCI-Concord in 2010.     See Commonwealth v.

Snell, 705 N.E.2d 236, 238-39 (Mass. 1999).    Snell arrived there

in less than stellar health.   Amongst other ailments, he suffered

knee and back pain, and had degenerative joint disease which

limited his body's range of motion.4   A walking cane facilitated

his mobility.   In consequence, upon his confinement, he began to

seek ways to better manage and endure his terms of incarceration.

Therefore, before delving into the details of Snell's particular



     4  Degenerative joint disease, also known as osteoarthritis,
is the deterioration of the skeleton's cartilage or bony
structures.


                               - 5 -
claims, some background on MCI-Concord's protocols for servicing

prisoners with physical disabilities is in order.

           During     the    time    period    relevant    to    this   appeal,

incarcerated persons like Snell had a couple of avenues to attain

relief.    First, inmates could seek reasonable accommodations from

prison officials if they had physical or mental health disabilities

which prevented them from engaging in the standard routines of

prison life, such as a prison education or technical training

program.     See    103     DOC   620,    https://www.mass.gov/doc/doc-620-

special-health-care-practices/download;              103        DOC     408.07,

https://www.mass.gov/doc/doc-408-reasonable-accommodations-for-

inmates/download.5        For example, an individual with hearing loss

could request a hearing aid or a person with walking difficulties

could request a wheelchair.              An inmate did not need to have a

medically documented disability to apply for such a reasonable

accommodation.      See 103 DOC 620.

           Second, inmates could also seek a "medical restriction"

from a medical professional.         For instance, if a prison physician

advised an inmate not to climb stairs because such movement would

be harmful to the person's health, the inmate would have a "no-

stairs" medical restriction.         A medical restriction traditionally


     5  During the period in which the defendants allegedly harmed
Snell, a different version of the regulations was in effect, see
103 DOC 207.04, but they are functionally equivalent for the
purposes of our analyses.


                                     - 6 -
lasted for a maximum of one year, after which a physician would

have to renew it.         But prison officials did accord indefinite

restrictions in some instances for individuals diagnosed with

long-term disabilities.       A medical restriction, though, did not

automatically translate into an accommodation.

          MCI-Concord followed prison regulations promulgated by

the Department of Correction when deciding whether to grant a

reasonable accommodation to an inmate, and Snell does not contend

MCI-Concord ignored them.          Inmates could request accommodations

by:   (1) asking any DOC staff member; (2) filling out a written

accommodation    request;     or    (3)    asking     medical    staff    for   a

restriction   that    the   DOC    defendants       could   translate    into   an

accommodation.     See 103 DOC 408.07(8).          One of the DOC defendants,

the facility's American with Disabilities Act ("ADA")6 coordinator,

reviewed such requests, filed written proof of the accommodation

(if granted), and provided written proof of the accommodation

directly to the requesting inmate.               The regulations required the

DOC   defendants     to   "[e]nsure       that     appropriate   documentation




      6 The ADA protects individuals from facing discrimination
based on any disability. Cleveland v. Policy Management Systems
Corp., 526 U.S. 795, 801 (1999) ("The ADA seeks to eliminate
unwarranted discrimination against disabled individuals in order
. . . to guarantee those individuals equal opportunity . . . ..").
We will provide more details about the law's specific protections
as we get into the analyses.


                                     - 7 -
concerning an inmate's reasonable accommodation(s) is maintained"

in their records.      103 DOC 408.05.

              For requests related to medical needs, such as not

climbing stairs, the ADA coordinator almost always consulted with

medical staff before providing or denying the accommodation in

writing. While the DOC defendants ordinarily deferred to a medical

professional's judgment about what inmates needed, there were

limits built into the regulations. Before implementing a requested

accommodation,      the   DOC   defendants,       ever    mindful    of   their

overarching responsibility to maintain order and security within

the       prison   confines,    weighed        risks     including    ensuring

accommodations      did   not   appear    to    give     unfair   preferential

treatment to any particular inmate.            See 103 DOC 408.07(8).

              The accommodation process mattered to Snell because of

the prison layout.        MCI-Concord has two libraries: the general

library on the first floor, and, as mentioned, the law library on

the second floor.     The latter housed several Lexis Nexis terminals

and typewriters for inmate use.          The general library on the first

floor also had the Terminal (which, recall, includes a typewriter),

but DOC defendants installed that station as an accommodation for

inmates with documented medical restrictions which hampered their

ability to reach the second floor.7              With few exceptions, even


      7 MCI-Concord did not have an elevator that could reach the
second-floor law library.


                                   - 8 -
inmates    with    medical    restrictions    other    than     a   no-stairs

restriction did not have (or should not have had) an accommodation

to access the Terminal according to prison rules.8                  By prison

formality, the librarian (who oversaw both the first floor and

second-floor libraries) was charged with verifying an inmate's

documented accommodation before permitting use of the Terminal.

Without the appropriate accommodation, according to prison rules,

the inmate should not have been allowed use of the Terminal.

                  An Inmate's Litigious Medical History

           Soon after arriving at MCI-Concord, Snell's persistent

health problems caused him to complain about having to climb stairs

to get to various areas within the prison, including the law

library.   He sought (but did not get) a reasonable accommodation

from prison officials to use the first-floor Terminal.9             The denial

baffled Snell because when he was housed at a prior facility, he

had been given an indefinite medical restriction for bottom tier

housing (meaning he could reside in rooms on the first floor).

The   authorizing    doctor   reasoned     Snell   needed   a   bottom   tier



      8 For example, inmates could receive an accommodation to use
the first-floor Terminal if they could not be in crowded spaces
due to medical conditions like Post-Traumatic Stress Disorder.
      9 Notwithstanding his request, Snell, in fact, worked in the
second-floor law library as a clerk for almost a year, from October
12, 2011, until October 2, 2012, during which time he successfully
used the steps.     A disciplinary infraction, unrelated to any
appellate gripes, caused Snell to lose this position.


                                   - 9 -
allowance because of his trouble negotiating stairs.        From Snell's

vantage, an indefinite bottom tier restriction and a no-stairs

restriction were the same.      However, DOC defendants clarified (in

a deposition for this suit) that even prisoners with bottom tier

restrictions ordinarily had to scale stairs; only prisoners with

specific no-stairs restrictions could avoid the climb.

          Of   import   here,    Snell    maintains   DOC   defendants,

specifically MCI-Concord's ADA coordinator, did in fact grant him

a reasonable accommodation to use the first-floor Terminal at some

point prior to July 2013 because of his problems climbing stairs.

However, Snell has never produced any documentation to verify that

he ever had such an accommodation.10      The DOC defendants say that's

because in the timeframe pertinent to this litigation, he didn't.

          Stair mobility issues aside, Snell had other troubles.

Various maladies, aches, and pains brought Snell to Dr. Ruze, his

prison physician, up to fifteen times a year.         By her thinking,

Snell had obesity, a condition which she deemed a primary cause of

his degenerative joint disease and likely a contributor to his

hypertension and respiratory problems including sleep apnea.         In

Dr. Ruze's medical opinion, one with which Snell emphatically


     10  Snell alleges that he could not easily sort through his
140+ boxes of legal materials (apparently, the boxes were changed,
or their labels were destroyed). Snell nowhere contends, however,
that the DOC defendants mishandled their own records, lost the
accommodation form, failed to produce it in discovery, or that he
even had such a form.


                                 - 10 -
disagreed,     Snell's    degenerative        joint     disease   did     not

substantially   limit    his   ability   to    stand,    to   ambulate,   or,

importantly here, to climb stairs.11          She even opined that stair

climbing would strengthen Snell's knees, aid him in weight loss,

and improve some of his other ailments.

          No matter the disagreement over stair ambulation, Dr.

Ruze and other medical personnel at MCI-Concord did not ignore

Snell's medical needs; far from it.           From 2010 to 2017, Snell,

among other medical treatments, had x-rays of his knees and was

referred to specialists for his orthopedic problems.              By way of

medical aids, prison medical personnel provided Snell with knee

sleeves, anti-embolism stockings, back braces, medication for leg

swelling, and the aforementioned cane. He was also afforded bottom

bunk, in addition to bottom tier, restrictions, and given light

work status.    Despite all of the medical attention Snell received

in those seven years, no medical or correctional personnel ever

deemed a no-stairs restriction appropriate.

          It was only in late 2018, about one year after Dr. Ruze

had departed her MCI-Concord prison job, that a doctor provided



     11  Dr. Ruze stuck to this belief. In 2014, Snell requested
an elevator restriction that would permit him to take the elevator
rather than the stairs to a second-floor meeting for veterans (in
an area unconnected to the second-floor library site). Dr. Ruze
denied the request, telling Snell that he could negotiate one or
two flights of stairs on a weekly basis if he wanted to attend the
meeting.


                                 - 11 -
Snell with his long-sought no-stairs restriction.     Dr. Churchville

-- Dr. Ruze's replacement -- examined Snell twice in early October,

and found him, at that time, walking slowly with visibly deformed

knees, relying on his cane for support.     Reporting eight-out-of-

ten knee pain on November 7, 2018, Snell again requested a no-

stairs restriction.    On November 8, 2018, Dr. Churchville acceded,

reasoning that Snell "was having more pain in his knee, [and] that

stair climbing would aggravate that" pain.     That same day prison

officials transferred Snell to MCI-Shirley, a medium-security and

accessible facility where he could readily get to the law library

and more easily avail himself of other prison programs.        Snell

remained there as of oral argument.

                 Inching His Way to This Litigation

            We backtrack further to explain how Snell got to our

court.    From July 2013 to October 2015, Snell used the first-floor

Terminal near daily despite not having a no-stairs restriction or

documented proof of an appropriate accommodation.        Apparently,

Snell told the librarian, who started working at MCI-Concord in

September 2013,12 that he had an indefinite lower tier or no-stairs

restriction.    It seems the librarian never checked the story out.

Additionally, since virtually no other inmates used the Terminal


     12  The record does not make clear who oversaw the library
before September 2013, but the librarian key to this dispute worked
at MCI-Concord at least through February 2019 when his deposition
was taken.


                                - 12 -
and because Snell was on it so frequently, the librarian assumed

Snell     must   have   had   an   appropriate    medical   accommodation

permitting him to conduct legal research on the first floor.          At

his deposition, Snell said he stopped using the second-floor law

library most likely because of the pain in his knees from "having

to climb up and down the stairs."       For over two years no one ever

challenged his presence at the first-floor Terminal, and, as

mentioned earlier, Snell believed the DOC defendants had granted

him permission to use it because of his ambulatory challenges.

            In August 2015, the prison librarian went on vacation.

While he was away, the Lexis terminals throughout the facility

temporarily shuttered.        Also, with the librarian gone, Snell

claimed he could not get to the typewriter (the librarian was the

one who provided it to inmates).            Claiming he had no access to

needed legal resources, Snell filed a grievance with DOC defendants

(citing his disability).       A prison official (not one of the DOC

defendants) promptly resolved Snell's grievance but we'll provide

more details on how it got addressed later.

            Then, on October 9, 2015, Snell, apparently disturbed by

some new issue concerning the amount of time he was being allowed

to spend at the Terminal, submitted a new grievance seeking

restoration of meaningful access to research time.13         In it, Snell


     13  Inmates could request additional time to use library
resources, but Snell's grievance complained of a "wholesale"


                                   - 13 -
describes his physical disabilities, including his "difficulty in

climbing stairs," and the accommodations he claims were granted

him, including permission to use the first-floor Terminal because

of them.     The new time constraint he says was an arbitrary

limitation which interfered with his "constitutionally mandated

adequate, effective and meaningful court access," and amounted to

a revocation of a reasonable accommodation previously afforded him

by the DOC defendants.

            Ten   days   later,    the   DOC     defendants     denied      Snell's

grievance regarding extra time, but they also noted that they were

"unaware of an ADA [accommodation] granted to [Snell]," as Snell

had   described   it,    and    added   they    "would   be    happy   to    review

[Snell's]    situation     if     [Snell]      can   provide     the   necessary

documentation" to use the first-floor Terminal.                Snell apparently

did not.    On October 29, 2015, the DOC defendants formally ended

Snell's access to the Terminal.           Thereafter, they denied Snell's

string of grievances and appeals through the end of 2015 and into

2016.




denial of "added legal / meaningful court access" because MCI-
Concord's policy apparently differed from other medium-security
facilities, which, according to Snell, offered more legal research
time to inmates. There is nothing in the record, other than this
October 9, 2015 grievance, reflecting any attempt by Snell to
request additional research time, and his briefs do not discuss
the matter beyond this specific grievance.


                                    - 14 -
      Traipsing Away from the Prison Administrative Process

          With       his    access      to    the     Terminal    blocked     by

administrative       determinations,         Snell     turned    outward     for

assistance.       On June 22, 2016, Prison Legal Services, a not-for-

profit Massachusetts organization, got involved, sending the DOC

defendants    a    letter   demanding    they   resume    Snell's   reasonable

accommodation (the Terminal) given his disability and what they

believed to be an indefinite no-stairs medical restriction from

1998. The DOC defendants promptly replied, reiterating the absence

of such a restriction or the presence of any other indicator in

Snell's medical record warranting such an accommodation.                    They

further expressed they had consulted with Dr. Ruze who reported

Snell should not have difficulty navigating stairs, especially

with the use of a cane.

          Also on June 23, Dr. Ruze entered in Snell's medical

file what she characterized as an "administration note" to update

and to renew Snell's expiring medical restrictions (e.g., bottom

tier, bottom bunk, light work status).               She did this even though

she did not examine him on that day.                  In her note, Dr. Ruze

observed, based on her many interactions with Snell, that he was

"ambulating well with a cane, could negotiate stairs, needs to

move slowly, and has good balance."             Again, she withheld the no-

stairs restriction.




                                     - 15 -
          On August 9, 2016, Snell filed a pro se complaint

challenging, at its core, the termination of his access to the

first-floor Terminal. The complaint was later amended after court-

appointed counsel entered the scene.14   Eventually, all defendants

moved for summary judgment and, after taking the matter under

advisement, the district court ruled in favor of the defendants.

Snell timely appealed and here we are.

                            Discussion

          To repeat, Snell's legal fight clearly centers around

his loss of access to the first-floor Terminal, and he advances

several arguments here as to why the district court erred by

granting summary judgment to the defendants. First, Snell contends

that contrary to the district court's preliminary determination,

his appeals for injunctive and declaratory relief are not moot.

Second, Snell argues the DOC defendants and Dr. Ruze retaliated

against him in violation of Title V of the ADA (42 U.S.C. § 12203)

essentially because of his proclivity for filing lawsuits and

grievances.   Third, Snell alleges that precluding him from using


     14 The seven-count amended complaint alleged violation of the
Eighth Amendment (Count I); violation of the Fourteenth Amendment
(Count II); violation of the Fifth Amendment (Count III); violation
of art. 114 of the Massachusetts Declaration of Rights (Count IV);
violation of the ADA's anti-retaliation provision, 42 U.S.C.
§ 12203 (Count VI); and two claims solely against the DOC
defendants for violations of Title II of the ADA, 42 U.S.C.
§§ 12132, 12203, and Rehabilitation Act, 29 U.S.C § 794 (Counts V
and VII). As noted earlier, Snell only challenges the grant of
summary judgment on some claims.


                              - 16 -
the Terminal was cruel and unusual punishment in violation of the

Eighth Amendment because the defendants, knowing stair climbing

aggravated Snell's maladies, made him do it anyway if he wished to

exercise his right to use the law library.      Fourth, Snell claims

the DOC defendants discriminated against him on account of his

disability by withholding a reasonable accommodation in violation

of Title II of the ADA (42 U.S.C. § 12132), the Rehabilitation Act

of 1973 (29 U.S.C. § 794), and art. 114 of the Massachusetts

Declaration of Rights (he does not appeal summary judgment against

Dr. Ruze on this count).

          The DOC defendants say the district court got it just

right and appropriately denied Snell the relief he sought.           They

argue here, as they did below, that they never discriminated or

retaliated against Snell -- anything but. Rather, they "reasonably

relied upon the [then extant] clinical judgment of Dr. Ruze" and

others in determining Snell could make his way to the second-floor

law library.    Dr. Ruze, for her part, says she provided medically

adequate care, was never indifferent to Snell's needs, and never

retaliated against him.     We will first take up Snell's mootness

claims before addressing each of Snell's remaining challenges.

      A. Whether Snell's Appeals Matter Anymore (Mootness)

          Delays within the legal system sometimes result in the

resolution of a plaintiff's injuries without courts having to be

significantly   involved.    In   such   circumstances,   we   say   the


                               - 17 -
plaintiff's arguments are moot.        See Campbell-Ewald Co. v. Gomez,

577 U.S. 153, 160-61 (2016); Murphy v. Hunt, 455 U.S. 478, 481

(1982) (appeal becomes moot "when the issues presented are no

longer 'live' or the parties lack a legally cognizable interest in

the outcome.") (citation omitted).           The district court concluded

that Snell's transfer to the MCI-Shirley facility mooted his claims

for injunctive and declaratory relief because Snell no longer

needed    a    reasonable   accommodation     to    access   legal   research

materials and the defendants no longer required him to climb

stairs.       Snell thinks the district court erred because the harms

he suffered while at MCI-Concord could happen again in the future,

causing him once again to be transferred to another non-accessible

prison where, without a current no-stairs restriction, he will be

forced to climb stairs.

              Because   mootness   touches   upon    jurisdictional    issues

(i.e., whether we can even hear the merits), we address it before

his substantive claims, see Manguriu v. Lynch, 794 F.3d 119, 121

(1st Cir. 2015), and we review the district court's decision upon

a clean slate, see Méndez-Soto v. Rodríguez, 448 F.3d 12, 14-15

(1st Cir. 2006).

              An inmate generally loses the right to challenge "prison

conditions or policies" at a particular facility when he transfers

or leaves that prison because his complaints would no longer have

any substantial impact on his life.          Ford v. Bender, 768 F.3d 15,


                                   - 18 -
29 (1st Cir. 2014) (citing Incumaa v. Ozmint, 507 F.3d 281, 286-

87 (4th Cir. 2007) ("[C]ourts, including our own, have held that

the transfer of an inmate from a unit or location where he is

subject to the challenged policy, practice, or condition, to a

different unit or location where he is no longer subject to the

challenged policy, practice, or condition moots his claims for

injunctive and declaratory relief, even if a claim for money

damages survives.")).   Here, once prison officials transferred

Snell to MCI-Shirley, an accessible facility which made available

to Snell, without impediment, appropriate prison legal resources,

Snell could no longer allege a continuing injury remediable by

injunctive or declaratory relief.    See id.

          However, there is a way for inmates to keep their

declaratory and injunctive relief claims alive after they leave

the prison in which the alleged harm occurred.    If an inmate can

show the challenged policies are "capable of repetition, yet

evading review," then he can escape mootness.    Ford, 768 F.3d at

30.   The exception applies where:    (1) the challenged action did

not last long enough for the parties to litigate the harm before

it ended; and (2) there is a reasonable expectation that the

complaining party will endure the same allegedly harmful action at

some point in the future.   See Barr v. Galvin, 626 F.3d 99, 105

(1st Cir. 2010) (quoting FEC v. Wis. Right to Life, Inc., 551 U.S.

449, 462 (2007)).


                             - 19 -
              We assume Snell's circumstances satisfy the first prong

and proceed to the second.          In support thereof, Snell points to

systemic imperfections in the prison medical review process for

updating and renewing medical restrictions, and to his many battles

with    DOC   defendants   in    pursuit   of   a   no-stairs   restriction.15

Hammering the point, Snell tells us his no-stairs restriction from

Dr. Churchville expired in November 2019 without being renewed.

With this combination of concerns, Snell fears DOC defendants will

transfer him out of MCI-Shirley, a place where the absence of the

restriction does not affect his health.

              The problem with Snell's argument is that he never

references evidence of problems so severe as would amount to a

systemically dysfunctional review scheme.                Simply because the

medical review process, at times, has glitches, and because Snell's

no-stairs restriction has expired, does not mean Snell would not,

going       forward,   receive     all     appropriate    restrictions    and

accommodations if placed in a non-accessible facility.             This is so

particularly given the documented degenerative changes to his

physical health, which the DOC defendants have acknowledged and

addressed.       Further, Snell has remained at MCI-Shirley since

November 2018 and any uncertainty about how Snell might be later

medically evaluated or later housed does not suggest a reasonable


        Snell often had his restrictions renewed annually, but the
       15

renewal process was far from perfect, let alone automatic.


                                    - 20 -
likelihood of repetition.                See Hunt, 455 U.S. at 482 ("[M]ere

physical    or    theoretical          possibility"      of   reoccurrence     are    not

enough     and    "[r]ather,           . . .    there    must    be    a   'reasonable

expectation'       or     a    'demonstrated       probability'       that   the     same

controversy       will"       happen    again    to     the   "same   complain[ant]")

(quoting Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per

curiam)); see also Ford, 768 F.3d at 30; Manguriu, 794 F.3d at 121

(assessing agency actions outside record when analyzing mootness).

             As for Dr. Ruze, she no longer works as a contractor for

the Massachusetts Department of Correction and therefore has no

further     medical       responsibility          for     Snell;      injunctive     and

declaratory relief aimed at her would be of no avail.                        See, e.g.,

ACLU of Mass. v. U.S. Conf. of Catholic Bishops, 705 F.3d 44, 53

(1st Cir. 2013) (once contract expired, nothing to enjoin).

             Accordingly, we affirm the district court's decision to

declare moot the claims for injunctive and declaratory relief and

turn now to Snell's remaining claims for damages against the

defendants, claims which survive because his transfer out of MCI-

Concord does not erase any injury he may have suffered while he

was there.       See Ford, 768 F.3d at 29 (quoting Incumaa, 507 F.3d at

287).

             B. Standard of Review for Summary Judgment Claims

             Appellants who lose at summary judgment get the benefit

of what we call de novo review, which is where we examine the


                                          - 21 -
entire record afresh to determine whether the law required the

moving party -- here the defendants -- to win.                      See Nunes, 766

F.3d at 142.     We will agree the defendants should have won if "no

genuine dispute as to any material fact" exists in the record, id.

(quoting Fed. R. Civ. Pro. 56(a)), and the movants are entitled to

judgment as a matter of law, see Mason v. Telefunken Semiconductors

Am., LLC, 797 F.3d 33, 37-38 (1st Cir. 2015).                   If the non-moving

party (Snell) can point to record evidence allowing a reasonable

jury to return a verdict in his favor, then we would say there is

a   genuine    dispute      of    material     fact    and   the    district     court

erroneously granted summary judgment.                 See Perry v. Roy, 782 F.3d

73, 78 (1st Cir. 2015); see also Enica v. Principi, 544 F.3d 328,

336 (1st Cir. 2008).             That evidence, however, cannot "rely[] on

improbable       inferences,         conclusory        allegations,        or     rank

speculation."     Enica, 544 F.3d at 336 (quoting Ingram v. Brink's,

Inc., 414 F.3d 222, 228–29 (1st Cir. 2005)).

                C. Retaliation on Account of Litigation

              Snell leans on Title V of the ADA by alleging claims

which   boil    down   to    this:      the    DOC    defendants     and   Dr.    Ruze

retaliatorily     conspired        to   keep     Snell   from      the   first-floor




                                        - 22 -
Terminal    because,   he   believes,     his   litigious   character        irked

them.16

            We   assess     whether     defendants   illegally          retaliated

against plaintiffs through a familiar burden-shifting exercise.

See D.B. ex rel. Elizabeth B. v. Esposito, 675 F.3d 26, 41 (1st

Cir. 2012) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792,

801–03 (1973)).     Snell must present evidence that:         (1) he engaged

in conduct protected by the ADA, such as complaining about a lack

of a reasonable accommodation; (2) the defendants subjected him to

some adverse action; and (3) there was a causal connection between

the protected conduct and the adverse action.               Id.     "An adverse

action is one that might well dissuade a reasonable person from

making or supporting a charge of discrimination."                 Id.    If Snell

demonstrates evidence of all three (what lawyers call a "prima

facie" case), then the burden shifts to the defendants to provide

a "legitimate non-retaliatory explanation for the adverse action."

Id. at 42.       If the defendants succeed, the story does not end

there.     Once more the burden shifts back to Snell to establish

sufficient facts such that a reasonable juror could believe the

defendants' explanations were pretextual, meaning the defendants


     16  Title V of the ADA makes such retaliation illegal: "No
person shall discriminate against any individual because such
individual has opposed any act or practice made unlawful by this
chapter or because such individual made a charge, testified,
assisted, or participated in any manner in an investigation,
proceeding, or hearing under this chapter." 42 U.S.C. § 12203(a).


                                      - 23 -
were "motivated by a retaliatory animus."               Id.   Although we step

cautiously when considering summary judgment motions involving

issues    of    motive   and    intent,    such   as     Snell's       retaliation

allegation, see Oliver v. Digit. Equip. Corp., 846 F.2d 103, 109

(1st Cir. 1988), the nonmoving party must proffer more than

"conclusory allegations, improbable inferences, and unsupported

speculation" for his claims to survive, Coll v. PB Diagnostic Sys.,

Inc., 50 F.3d 1115, 1121 (1st Cir. 1995) (quoting Medina–Muñoz v.

R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990)).17                  With

these principles in mind, we turn to Snell's claims against each

defendant.

           By    October   of   2015,     Snell   had    lodged    a    number   of

administrative complaints about stair climbing, and he had turned

to state court litigation at least once.18          But the October 9, 2015


     17 Additionally, in suits brought by inmates, we are mindful
that some of our sister courts have been at times wary of
retaliatory claims because prisoners file them (or threaten to
file them) frequently, as Snell himself admits to having done.
See Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003); Adams v.
Rice, 40 F.3d 72, 74 (4th Cir. 1994). Because of this real world
reality, these courts have approached such claims with "particular
care" since, as they persuasively reason, "virtually any adverse
action taken against a prisoner by a prison official -- even those
otherwise not rising to the level of a constitutional violation -
- can be characterized as a constitutionally proscribed
retaliatory act." Goord, 320 F.3d at 352 (quoting Dawes v. Walker,
239 F.3d 489, 491 (2d Cir. 2001), overruled on other grounds by
Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002)). Whether this
extra caution is warranted is not a fray we need to enter in
resolving Snell's claims.
     18   It is unclear from the record but in May 2013, Snell sued
prison    officials in Massachusetts Superior Court seeking


                                    - 24 -
grievance newly bemoaning unreasonable Terminal time constraints

and reiterating his stair climbing deficits appear to have garnered

greater scrutiny.   After considering Snell's requests, the DOC

defendants denied the grievance and thereafter prohibited Snell

from using the first-floor legal resources after one official found

him at the Terminal on October 29, 2015.19      To Snell, the DOC

defendants' swift action was by no means a coincidence; it was

retaliation to "keep [him] from getting access to the courts."

          As for Dr. Ruze, Snell claims her participation in the

retaliatory conspiracy occurred when she wrote the June 23, 2016

administrative note wherein she reiterated her opinion that Snell

had no medical reason to stay on flat ground.     Dr. Ruze did so,

says Snell, without medically reevaluating him, and on the same

day prison officials consulted her after receiving the Prison Legal

Services' demand letter asserting Snell's ADA rights.     We first

address the allegations against Dr. Ruze before moving on to the

DOC defendants.



"reinstatement of his bottom-bunk placement" (which for some
reason had been taken away) "and judicial relief to prevent," as
he alleged, "further damage to [his] knees caused by being forced
to climb stairs." In March 2014, the court dismissed the case as
moot without prejudice because prison officials had returned Snell
to a bottom bunk.

     19  Joann Lynds, the director of treatment who was supervised
by the ADA coordinator, came upon Snell at the Terminal. She could
not recall how she found him there but she testified at deposition
that she had never seen him there before.


                              - 25 -
                                   i. Dr. Ruze

            For the first prong of the test -- did Snell engage in

protected    ADA   conduct    --     we    conclude   that    Snell's      numerous

grievances concerning losing access to the first-floor Terminal

can reasonably be viewed as protected conduct.                See Esposito, 675

F.3d at 41.

            However, Snell can make it no further.               Turning to the

second step -- whether Dr. Ruze subjected Snell to any adverse

action -- our scour of the record finds no evidence demonstrating

she did.     The June 23, 2016 note Snell points to as proof of an

adverse action makes no mention whatsoever of the Terminal; it

merely repeats Dr. Ruze's longstanding medical opinion concerning

Snell's     ability   to     climb    stairs.         In     fact,   the     myriad

administrative     complaints      concerning     Snell's     first-floor      woes

(both before and after June 23, 2016) never mention Dr. Ruze as

acting adversely towards him.             Rather, they focused almost solely

on Snell's understanding of what his 1998 "indefinite" bottom tier

restriction afforded him.          Nor has Snell produced evidence of any

specific grievances he may have filed which voiced dissatisfaction

with Dr. Ruze's medical treatment (even as he insists he must have

submitted them) or which complained to Dr. Ruze about accessing

the Terminal.      And although (as discussed more below) the DOC

defendants' decision to shut off Snell's first-floor Terminal

might reasonably be considered adverse vis-à-vis the responsible


                                      - 26 -
decision makers, Snell's opening brief concedes Dr. Ruze had no

say in that decision.      Her job was to provide medical restrictions

and recommendations based on her best medical judgment, not to

adjudicate what should be considered a reasonable accommodation,

a determination which the DOC defendants could have provided to

Snell with or without Dr. Ruze's medical input.              As such, Snell

has not, as our case law requires, advanced evidence to create a

triable issue of fact regarding whether Dr. Ruze's note was an

adverse action which would "dissuade a reasonable person from

making or supporting a charge of discrimination."             Esposito, 675

F.3d at 41.20

           Even if Snell managed to get past prong two, his argument

falters   at    step   three   because   there   is   no   evidence   Snell's

grievances caused Dr. Ruze to act adversely against Snell.              Snell

counters that there is indeed such evidence of causation, and he

points to the timing of Dr. Ruze's June 23 note as such proof.

That Dr. Ruze provided the note to the DOC defendants on the same

day they provided Prison Legal Services with a justification for

denying Snell access to the first-floor Terminal and that Dr. Ruze

provided the note after the DOC defendants asked her about Snell's

medical history is, to Snell, significant.            It demonstrates, says


     20  As a kicker to the weakness of Snell's assertions, he
clearly was not dissuaded or particularly bothered by Dr. Ruze's
note.   He continued to file grievances and to seek Dr. Ruze's
medical advice as a cordial patient.


                                   - 27 -
Snell, that Dr. Ruze had a hand in punishing him for asserting his

ADA rights (even if, as he conceded, she could not control the

initial deprivation).      While it is correct that temporal proximity

between a protected action (such as filing grievances) and the

adverse action (terminating Snell's use of the Terminal) can, at

times, demonstrate causation, see Esposito, 675 F.3d at 42 (quoting

Carreras v. Sajo, García & Partners, 596 F.3d 25, 38 (1st Cir.

2010)), the proximity fails to do so in this instance.              The DOC

defendants'   revocation     of    Snell's    first-floor   Terminal   usage

occurred some nine months before Dr. Ruze notated her June 23 stair

climbing opinion making any causal connection too attenuated.

          But   not   so   fast.      Snell    also   argues   causation   is

established by the combination of two events on June 23, 2016,

before Dr. Ruze filed the administrative note later in the day:

(1) Dr. Ruze and the DOC defendants' discussion of Snell's law

library usage; and (2) Dr. Ruze's failure to reexamine Snell.              No

reasonable juror could find either action separately or in concert

suspect. Dr. Ruze's administrative note articulated her (and other

medical providers') long-held medical opinion that Snell did not

require a no-stairs restriction -- an opinion clearly untethered

to Snell's legal research preferences.           As for entry of her note

without a same-day examination, the record makes pellucid that Dr.

Ruze was exceedingly familiar with Snell, considering the multiple

times she treated him in 2016 and the abundance of times she saw


                                    - 28 -
him over the preceding years.    As mentioned earlier, she opined

stairs would improve, not harm, Snell's health and she retained

this medical opinion way past the entry of her June 23, 2016 note.

When treating Snell in April 2017, she still maintained he could

"walk quickly" with or without a cane, that he had 5/5 strength in

his lower extremities, and that his health would decline if he

stopped walking stairs.    The record thus shows, beyond dispute,

that Dr. Ruze's consistent medical opinion, not Snell's protected

conduct or her discussion with the DOC defendants about that

conduct, caused her to pen the June 23, 2016 note.     Cf. Collazo-

Rosado v. Univ. of P.      R., 765 F.3d 86, 93 (1st Cir. 2014)

(consistent behavior by defendants undercut plaintiff's argument

that defendants' legitimate explanations for adverse employment

action were pretextual).    Snell's speculative arguments to the

contrary are not enough to survive summary judgment.    See Enica,

544 F.3d at 336.

                      ii. The DOC Defendants

          So we move along to Snell's retaliation claims against

the DOC defendants.   Reading the facts in the light most favorable

to Snell, we will assume he has made out his prima facie case of

retaliation.   See Esposito, 675 F.3d at 41.    We can also assume

the DOC defendants countered with a legitimate, non-discriminatory

explanation for keeping Snell away from the first-floor Terminal:

they claim to have done so only after they became explicitly aware


                               - 29 -
Snell      was    using       it   and    after       they   confirmed       Snell   had    no

accommodation due to a medical restriction warranting its use.

See id.; Collazo-Rosado, 765 F.3d at 93 (1st Cir. 2014) (proceeding

to the simplest way to resolve a retaliation lawsuit).                               What we

are   left       to    decide      is    whether,       as   Snell    contends,      the   DOC

defendants'           proffered      explanations        hold   up    under    scrutiny     or

whether record evidence suggests those explanations are pretext to

cover up their true discriminatory intent.

                 "[T]here is no mechanical formula for finding pretext"

and   it    is     thus    a    fact-intensive          inquiry      to   uncover    the   DOC

defendants' true motives.                 Kelley v. Corr. Med. Servs., Inc., 707

F.3d 108, 116 (1st Cir. 2013) (quoting Che v. Mass. Bay Transp.

Auth., 342 F.3d 31, 39 (1st Cir. 2003)).                        One way for a plaintiff

to    survive         summary      judgment      is     by   showing       pretext   through

"weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions           in    the      [DOC   defendants']       proffered      legitimate

reasons for [their] action [such] that a reasonable factfinder

could rationally find them unworthy of credence and hence infer

that the [DOC defendants] did not act for the asserted non-

discriminatory reasons."                 Adamson v. Walgreens Co., 750 F.3d 73,

79 (1st Cir. 2014) (quoting Gómez-González v. Rural Opportunities

Inc., 626 F.3d 654, 662-63 (1st Cir. 2010)).                              If the undisputed

record evidence is insufficient to demonstrate pretext, then Snell




                                               - 30 -
will be unable to meet his final burden.            See Kelley, 707 F.3d at

116.

           Snell     asserts    that   the    DOC   defendants'    proffered

explanation    for   shutting   down    his   access   to   the   first-floor

Terminal was inconsistent or contradictory with the actual record

because:      (1) they knew about and sanctioned his use of the

Terminal between 2013 and 2015; and (2) they kept him away from

those legal resources for reasons other than his lack of a no-

stairs restriction.

 a. Whether the DOC Defendants Knew about or Sanctioned Snell's

                          Use of the Terminal

           Snell points to evidence which he says supports his

contention that he had permission to use the Terminal.                 Snell

testified at his deposition that the DOC defendants, specifically

the ADA coordinator, granted him a reasonable accommodation to use

the first-floor Terminal between July 2013 and October 2015 (though

they contest having done so).          Remember also that Snell says the

DOC defendants knew about his use of the Terminal.           If either were

true, Snell might well demonstrate the existence of a genuine

disputed material fact as to whether the DOC defendants' proffered

legitimate explanation for taking away Snell's access -- that they

only found out he was using the Terminal following the October 9,

2015 grievance -- was pretextual.




                                   - 31 -
                But the analysis is not so simple.           Although our case

law   recognizes        that    testimonial    evidence   can,   at    times,    be

sufficient to raise a genuine issue of material fact, we have also

repeatedly indicated that conclusory statements without support in

the record are not enough to survive summary judgment.21                        See

Velázquez-García v. Horizon Lines of P.R., Inc., 473 F.3d 11, 18

(1st Cir. 2007) (holding that self-serving testimony is sufficient

to survive summary judgment so long as "the nonmovant's deposition

testimony        sets   forth     specific     facts,   within   his    personal

knowledge, that, if proven, would affect the outcome of the

trial"); Medina-Muñoz, 896 F.2d at 8 ("Even in cases where elusive

concepts such as motive or intent are at issue, summary judgment

may be appropriate if the nonmoving                party rests merely upon

conclusory allegations, improbable inferences, and unsupported

speculation.").

                With that framing in mind, we take a deeper record dive

to see what contentions find support.               First, we assess whether

there      is   evidence   that    the   DOC    defendants   granted     Snell    a

reasonable accommodation.           Next, we tackle whether there is record



      21Snell also makes a passing allegation that he received the
accommodation following a 2013 state court lawsuit against an MCI-
Concord superintendent in which he challenged losing his bottom
bunk status. See supra note 18. In that suit, at least according
to the record before us, Snell never specifically demanded an
accommodation to access the first-floor Terminal, so it was never
addressed there.


                                      - 32 -
support       for    Snell's      assertion   that    they   otherwise    knew    or

sanctioned his use of the Terminal from July 2013 to October 2015.

       1. Whether the DOC Defendants Granted Snell a Reasonable

                                    Accommodation

               As mentioned earlier, there is no written documentation

of any reasonable accommodation having been granted to Snell,

despite the regulations requiring the DOC defendants to keep such

paperwork.      Moreover, Snell makes no claim that the DOC defendants

violated their regulations or lost apt paperwork.22                      Therefore,

without such documentation, we will take Snell's argument to mean

that    the    DOC    defendants      granted      Snell's   claimed    reasonable

accommodation         in   some    oral    off-the-books     method.      The    DOC

defendants, including the ADA coordinator, repeatedly testified

Snell was never granted a reasonable accommodation for first-floor

Terminal use.          Had they done so, they would have used formal

channels to process and to correspond about such issues.                      Snell

does not dispute this testimony except to repeat the same refrain

--   "DOC     authorities      permitted      Mr.    Snell   to   use   the     . . .

[Terminal]."         The only further detail he puts forward is that the

ADA coordinator sanctioned his use of the legal resources because

of his "orthopedic conditions and difficulty climbing stairs."


       22 The DOC defendants kept an electronic system that
supposedly tracked all accommodations, and which did not show any
accommodation for Snell, but one DOC defendant testified to
documented accommodations existing off the electronic system.


                                          - 33 -
            According to the DOC defendants, staff did not grant

reasonable accommodations temporarily or orally, even when it was

obvious the inmate required one.          For example, if an inmate in a

wheelchair asked the librarian to use the first-floor Terminal, he

could not do so without proof of an accommodation, notwithstanding

the self-evident fact that the inmate could not climb stairs.               The

process to approve an accommodation for an inmate with "obvious

physical impairments," a group to which Snell claimed he belonged,

did not have to be lengthy.           The librarian could call the ADA

coordinator who could approve the accommodation without checking

on   a   medical   restriction,      if   the   impairment    was    glaringly

discernable.       Or,   if   the   inability   to   stair   climb   was   less

conspicuous (such as an inmate using a cane), the ADA coordinator

could check quickly with medical staff to see if the inmate had

any stair climbing medical restriction. If so, the ADA coordinator

would formalize the accommodation by memorializing it in writing.

Whatever the scenario, there would always be paperwork.

            We note that although Snell says the ADA coordinator

granted him permission to use the Terminal, he puts no other meat

on the bones such as when or where the conversation occurred or

the context in which it arose or was supposedly granted.              Without

more, we find Snell's statement amounts to a bald, conclusory

allegation insufficient to create a genuine issue of material fact

as to whether the DOC defendants let him use the Terminal.                 Thus,


                                     - 34 -
the decision to discontinue Snell's improper use of the Terminal

cannot reasonably be viewed as evidence of pretext.

  2. Whether the DOC Defendants Knew about or Permitted Snell's

                                Terminal Use

           Even if Snell had no formal reasonable accommodation, he

could demonstrate pretext if he raised a genuine issue of material

fact that the DOC defendants otherwise knew about or permitted his

use of the Terminal before Snell filed the October 2015 grievance

and   before   they   stopped   letting    him   access   the   first-floor

resources.     As Snell tells it, two scenarios in the record support

his pretext claims in this manner.         First, the librarian allowed

Snell to use the Terminal in full view without reprimand.             And,

second, Snell points to the grievance he filed in August 2015 (the

grievance resulting from the vacationing librarian leaving Snell

high and dry), in which he pleaded for restored access to legal

resources including a typewriter and a Lexis terminal.             Neither

asserted fact gets him very far.

           Aside from that which we've already rejected, Snell

guides us to no other evidence disputing that it was the librarian,

not the DOC defendants, who permitted him to use the Terminal

without a proper medical restriction in violation of MCI-Concord's

rules.   The policy preventing the librarian free rein was in place

by 2011, and Snell concedes that the librarian "understood that

the" Terminal was "designated for handicap-accessible use" only.


                                  - 35 -
The librarian, however, admitted that he nonetheless let inmates

use the Terminal on a "[f]irst come, first serve" basis, apparently

in violation of the DOC defendants' rules.         He specifically

believed that Snell could use the Terminal not because he checked

with the DOC defendants, but because Snell was using the Terminal

when the librarian started at MCI-Concord in September 2013 and

because Snell showed up nearly every day to use it.

           Moreover, nowhere in his opening or his reply brief does

Snell describe or point to any evidence that the responsible DOC

defendants saw him using the resources "in full view" until they

found him there on October 29, 2015.   By using the phrase "in full

view," perhaps Snell wants us to conclude that the DOC defendants

saw or should have seen him at the Terminal in the normal course

of the prison day during his two-plus-year stint on the machine.

But after thoroughly probing the record here, we have found no

evidence to support that contention.   And without more information

in the record describing, for instance, what daily routine would

have brought Snell into the view of the DOC defendants, the

inference Snell asks us to draw amounts to speculation.   That one

prison librarian failed to do his job does not morph the DOC

defendants' legitimate rationale into a contradiction evidencing

pretext.   See Enica, 544 F.3d at 336 (speculation not enough to

survive summary judgment).




                              - 36 -
           Second, as for the August 2015 grievance decrying his

typewriter and Lexis deprivation, Snell claims it proves another

prison official aside from the librarian (and one somehow involved

in administrative processes) became aware of Snell's first-floor

Terminal use and did not right then put an end to it.23           However,

pertinent here, Snell's August 2015 grievance, which the official

handled, makes no specific mention of first-floor legal resources

at all.   Likewise, the official's five sentence response, which is

typed on the same page below the grievance, makes no mention of

first-floor equipment.      But, Snell argues, because his grievance

does note that he "possess[ed] an unspecified 'special medical

needs restriction'" since 1998 (presumably his indefinite bottom

tier restriction) given his "difficulty in climbing stairs," we

should    conclude   the   official    (and,   by   extension,    the   DOC

defendants) had to know his complaint was making reference to his

loss of first-floor legal resources.

           From the face of the document, we fail to see why we

should.     In   responding   to    Snell's    grievance,   the   official

explained, without embellishment, how alternative staffing had

been arranged to provide access to a typewriter (and other items)

in the librarian's absence. As for the Lexis disrepair, the prison


     23 Although that official's name and position appear in the
record, it is otherwise silent on what his particular duties and
responsibilities would have been to interrupt Snell's Terminal
usage, assuming he knew about it.


                                   - 37 -
official wrote:     "The issue with the Lexis computer system has

been resolved.     Be advised that every effort is made to restore

the Lexis computer system in the event of malfunction."                   Other

parts of the record make clear the entire system of Lexis terminals

-- first and second-floor -- had been inoperable on the day Snell

complained and had to be fixed.       Therefore, contrary to what Snell

contends, no evidence suggests the official's written resolution

of Snell's grievance, standing alone, could be reasonably viewed

as a grant of permission for him to use the first-floor Terminal

due to his medical condition.         Snell's rejoinder thus does not

contradict the DOC defendant's repeated official position on his

many stair-climbing grievances; they believed Snell, in 2015,

could still negotiate the hike and they were not aware he was using

the first-floor Terminal.24       No contradictory evidence on this

point advances Snell's pretext argument.

                        b. Ulterior Motive Theory

           Next,   Snell    attacks     the   second   half   of    the    DOC

defendants' proffered legitimate explanation -- that they kept

Snell from the first-floor Terminal because he lacked a no-stairs

medical   restriction    that   could    have   qualified     him   for    the

accommodation. Specifically, he urges that a reasonable jury could


     24  Even after Snell filed the August grievance, it appears
the DOC defendants renewed their invitation for him to apply for
a reasonable accommodation to use the first-floor Terminal, but he
did not do so.


                                 - 38 -
return a retaliation verdict in his favor due to circumstantial

evidence proving discriminatory animus.                 See Enica, 544 F.3d at

343     ("[C]ircumstantial           evidence     may    certainly       establish

discriminatory motive").            Snell points out that the DOC defendants

transferred      him    to    MCI-Shirley,       an   accessible      facility,   on

November    8,   2018,       the    same   day   he   received     the   no-stairs

restriction from Dr. Churchville.            But Snell has not developed how

or why the DOC defendants' decision to transfer Snell once Dr.

Churchville determined Snell's condition had worsened evidences

pretext.    See Charles v. Rice, 28 F.3d 1312, 1319 (1st Cir. 1994)

(empowering us to ignore perfunctory arguments).

            Aside from Snell's lack of development, we note the

decision came almost three years after the deprivation of Snell's

access to the Terminal.            Additionally, the DOC defendants, just as

they had earlier done with Dr. Ruze, followed prison procedures by

deferring   to    Dr.    Churchville's      updated     November      2018   medical

opinion that Snell, upon further examination, should no longer

climb stairs and should have first-floor housing.                     That the DOC

defendants responded to the updated 2018 medical recommendation by

finding Snell an accessible prison without stairs, instead of

simply letting him use the Terminal, says nothing about the DOC

defendants' motivations for their 2015 ADA response.                         But see

Echevarría v. Astrazeneca Pharm., LP, 856 F.3d 119, 136 (1st Cir.

2017)   (stating       the   "rock-solid     premise     that    [a    defendant's]


                                        - 39 -
inadequately explained material deviation from standard procedure

can establish a genuine dispute of material fact as to whether the

[defendant's]         stated       justifications       are    pretextual"         (citing

Acevedo-Parilla v. Novartis Ex-Lax, Inc., 696 F.3d. 128, 142-43

(1st Cir. 2012))).

            Snell's         final    attempt    to    show     the    DOC     defendants'

reasoning      for    the    adverse       action    against    him     was    pretextual

complains that the DOC defendants singled out Snell for punishment

because they told the librarian specifically not to let him (and

no   one   else)      use    the    first-floor       Terminal.         True,      the   DOC

defendants did tell the librarian to keep Snell away from that

station.    But such is not the end of the story.                    Although the order

to   enforce    the     "Handicapped         Only"    nature    of     the    first-floor

Terminal may, on the surface, appear to affect only Snell, he has

pointed to no supporting evidence showing other inmates were

allowed    to   use     the    Terminal       without    an    appropriate         medical

restriction      or     without       an    approved     accommodation          once     the

librarian was reined in.             In fact, according to the librarian, no

other inmate has used the first-floor Terminal since the DOC

defendants reminded him to enforce prison regulations.                             On this

record, we cannot say that the DOC defendants acted with pretext

when   they,     in    complete       accord    with     prison       regulations        and

procedures      and    coupled       with    their    prior    denials        of   Snell's

grievances, instructed the librarian to follow the rules and to


                                           - 40 -
keep an inmate without a qualifying restriction from using the

Terminal.   See id.   The DOC defendants never provided inconsistent

or contradictory reasoning about official first-floor Terminal

protocol.   See id. (dismissing defendant's claim of pretext when

she did not raise any facts showing defendants' explanations were

"contradictory, incoherent, implausible, or inconsistent," or that

they were "'unworthy of credence'" (quoting Collazo-Rosado, 765

F.3d at 94)).25       Snell's assertions to the contrary are mere

"unsupported   speculation"    which   cannot   demonstrate   the   DOC

defendants' legitimate explanations were pretextual.          Coll, 50

F.3d at 1121 (quoting Medina–Muñoz, 896 F.2d at 8).




     25 Snell also argues that the temporal proximity between the
deprivation (October 29, 2015) and his grievance (October 9, 2015)
shows a causal connection necessary to prove his prima facie case.
As stated, we need not engage with the prima facie case argument
because we assumed Snell met his burden. However, even if Snell's
brief implied that temporal proximity proves pretext, he would be
mistaken.   That there was a temporal proximity between Snell's
grievance and the DOC defendants' action does not alone get him to
his preferred destination.      See Echevarría, 856 F.3d at 138
("Although such close temporal proximity 'may suffice for a prima
facie case of retaliation,' it 'does not[, standing alone,] satisfy
[the] ultimate burden to establish that the true explanation for
[plaintiff's] firing was retaliation for engaging in protected
conduct.'" (first alteration in original) (quoting Carreras, 596
F.3d at 38)). And, as demonstrated, the DOC defendants' actions
were an expected reaction by prison officials who learn about
behavior that violates prison rules.


                                - 41 -
   D. Climbing the Cruel and Unusual Stairs to the Courthouse

                        (Eighth Amendment)

          The district court determined there was no triable issue

of material fact that either the DOC defendants or Dr. Ruze

subjected Snell to cruel and unusual punishment by withholding a

no-stairs restriction and by discontinuing his reliance upon the

first-floor Terminal.      Snell disagrees, once more alleging the

defendants' decisions caused harm to his health.

          To succeed with an Eighth Amendment claim related to

medical problems, Snell must satisfy two elements against the DOC

defendants and Dr. Ruze.    See Estelle v. Gamble, 429 U.S. 97, 104-

05 (1976).26   According to the first prong -- the objective one -

- we must determine whether Snell had a "serious medical need[]"

for which the defendants provided inadequate care.      Id. at 104;

see also Kosilek v. Spencer, 774 F.3d 63, 85 (1st Cir. 2014) ("To

sustain a claim under the objective prong of the Eighth Amendment,

[plaintiff] must show that she has a serious medical need for which

she has received inadequate treatment.").27   Under the second prong


     26  The Fourteenth Amendment's due process clause makes the
Eighth Amendment apply to state actors.         See Robinson v.
California, 370 U.S. 660, 667 (1962).    Title 42, United States
Code, Section 1983 provides a private right of action for
plaintiffs to litigate constitutional harms, including Eighth
Amendment ones. See Parker, 935 F.3d at 14.
     27  Snell's opening and reply briefs insist that he is not
complaining about the quality of care he received; rather, it is
the denial of a reasonable accommodation for his inability to
ascend stairs which undergirds his Eighth Amendment challenge.


                                - 42 -
-- the subjective one -- we must assess whether the DOC defendants

and   Dr.   Ruze   exhibited   "deliberate    indifference   to   [Snell's]

serious medical need" when they shut him out from the first-floor

Terminal.    Estelle, 429 U.S. at 105.         We also must keep in mind

that not every harm equates to cruel and unusual punishment in

violation of the Eighth Amendment.           See Kosilek, 774 F.3d at 83

(citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)).              We take

each prong in turn.

                        i. Serious Medical Need

            For the objective prong, the range of serious medical

needs includes those which are either diagnosed by physicians or

"'[are] so obvious that even a lay person would easily recognize

the necessity for a doctor's attention.'"            Id. at 82 (quoting

Gaudreault v. Municipality of Salem, Mass., 923 F.2d 203, 208 (1st


Because of the distinction, Snell argues that whether he received
"inadequate medical care" is irrelevant for determining whether he
suffered from a serious medical need sufficient to satisfy the
objective prong of our Eighth Amendment test.      Snell, however,
does not cite to any First Circuit precedent supporting his view
that we can excise "inadequate medical care" from our analysis.
In fact, in his opening brief, he relies on Kosilek to lay out the
test for whether prison officials have violated an inmate's Eighth
Amendment rights.     As just shown, Kosilek expressly requires
"inadequate treatment" of a serious medical need to satisfy the
objective prong, 774 F.3d at 85, and that is how we will analyze
the claim, because withholding a reasonable accommodation might,
in certain circumstances, constitute inadequate care.       To the
extent Snell may be inviting us to follow other circuits, which
lump inadequate care into the subjective prong of deliberate
indifference, see, e.g., Callahan v. Poppell, 471 F.3d 1155, 1159
(10th Cir. 2006), Snell cannot thereby avoid a wholesale discussion
of the topic.


                                  - 43 -
Cir. 1990)). As for whether the defendants provided adequate care,

prison officials are not required to render ideal care, let alone

cater to an inmate's preferred healthcare regimen.           See id.   They

simply must provide care at "a level reasonably commensurate with

modern medical science and of a quality acceptable within prudent

professional standards."      United States v. Derbes, 369 F.3d 579,

583 (1st Cir. 2004) (quoting United States v. DeCologero, 821 F.2d

39, 43 (1st Cir. 1987)).      Moreover, "[t]he law is clear that where

two alternative courses of medical treatment exist, and both

alleviate   negative   effects    within   the   boundaries    of   modern

medicine, it is not the place of our court to 'second guess medical

judgments'. . . ."     Kosilek, 774 F.3d at 90 (quoting Layne v.

Vinzant, 657 F.2d 468, 474 (1st Cir. 1981)); see also Ruiz Rosa v.

Rullán, 485 F.3d 150, 156 (1st Cir. 2007) (disagreement between

two medical professionals regarding the proper course of treatment

will generally be insufficient to establish an Eighth Amendment

violation).

            Even   assuming    Snell's     various   knee,     back,   and

respiratory ailments were objectively serious to a layperson, let

alone to a doctor, there is still no genuine issue of material

fact that the defendants violated the Eighth Amendment by providing

inadequate care, which, as Snell claims, "subject[ed] him to the

pain and danger of being forced to climb stairs to reach the

second-floor law library."


                                  - 44 -
            Focusing on Dr. Ruze for our objective prong analysis,

the record indicates that her decision to withhold the no-stairs

restriction scales along with the accepted medical touchstones of

the time, see Kosilek, 774 F.3d at 90, especially considering she

also provided Snell with a range of other therapies to alleviate

his pains, including knee sleeves, bottom bunk restrictions, a

cane for walking, and a back brace, among other treatments which

the DOC defendants ensured Snell obtained.28     Dr. Ira K. Evans,

III, a physician expert retained by Dr. Ruze once Snell filed suit,

as well as several other health professionals who evaluated Snell

from 2010-2017, also opined Snell could have (and should have)

walked stairs to improve his health.    At the very least, Snell did

not receive care far outside the scope of acceptable medical

practice.   See id. at 82; cf. Callahan v. Poppell, 471 F.3d 1155,

1159 (10th Cir. 2006) (no deliberate indifference where evidence

"indicate[d] that the medical staff believed that the greater

threat to [prisoner plaintiff] arose from his use of a wheelchair,




     28  Because the DOC defendants deferred to Dr. Ruze's and
other medical providers' judgments regarding inmates' proper
medical care, see 103 DOC 408.07(7), we can analyze the adequacy
of the care provided by all defendants by looking at Dr. Ruze's
decisions, see Hayes v. Snyder, 546 F.3d 516, 527 (7th Cir. 2008)
("The policy supporting the presumption that non-medical officials
are entitled to defer to the professional judgment of the
facility's medical officials on questions of prisoners' medical
care is a sound one.").


                               - 45 -
because continued use of the wheelchair would result in muscle

atrophy and imperil his ability to walk.").

           But wait, says Snell, Dr. Churchville and an expert

retained by Snell for trial, Dr. Michael G. Kennedy, MD., C.C.,

F.R.G.S. (C), disagreed with Dr. Ruze, her expert, and the other

medical professionals about Snell's proper medical treatment.

And, in Snell's telling, the competing expert opinions create, at

minimum, a genuine issue of material fact that he suffers from a

serious medical need.        No disputing Dr. Churchville provided a no-

stairs restriction in November 2018, but, remember, this was three

years   after    the   DOC    defendants        stopped    Snell's     first-floor

Terminal use and more than two years after Dr. Ruze's June 23,

2016 note confirming Snell could climb stairs.                 In addition to Dr.

Churchville,     Snell's     expert,    Dr.     Kennedy,    also   thought   Snell

deserved   a    no-stairs    restriction        in   October    2015   because   he

"should, at all cost, [have] avoid[ed] climbing up and down stairs"

due to his problematic knees and back.                     But both events are

inconsequential since we have already assumed Snell suffered a

serious medical need in 2015.            Our task, then, is to scrutinize

the record to see if evidence shows Snell received inadequate care

during the relevant time frame.

           To remind, where medical experts do not contend the care

provided fell outside of the bounds of acceptable medical practice,

disagreement among the experts over the proper course of care does


                                       - 46 -
not help Snell.     See Kosilek, 774 F.3d at 90.        Although Snell's

expert report summarized the various procedures and treatments

Snell received over the years, it said nary a peep about whether,

in his opinion and to a reasonable degree of medical certainty,

the care provided to Snell fell below the proper standard of care.

Same goes for Dr. Churchville who likewise during his deposition

never claimed or hinted that the defendants provided Snell with

inadequate care.    Both doctors are permitted to have a differing

medical opinion than Dr. Ruze and her expert regarding the health

impact of stair climbing but such does not make for an Eighth

Amendment violation. See Ruiz-Rosa, 485 F.3d at 156 ("disagreement

as   to   the   appropriate   course   of   [medical]    treatment   [is]

insufficient" for an inmate "to prove a constitutional violation"

of his Eighth Amendment rights).          As such, the record fails to

show Snell received inadequate care to satisfy the objective prong.

                     ii. Deliberate Indifference

           For the sake of completeness though, we'll continue

along the tiered levels by assuming there is a genuine issue of

material fact regarding the objective prong and by turning to

assess the subjective element.

           Deliberate indifference appears when defendants had a

"sufficiently culpable state of mind" by ignoring (or worsening)

the inmate's serious medical need.           Farmer, 511 U.S. at 834

(quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)).         Deliberate


                                 - 47 -
indifference is therefore more than negligence, or the "ordinary

lack of due care for the prisoner's interests or safety," yet it

need not be intentional harm.          Id. at 835 (quoting Whitley v.

Albers, 475 U.S. 312, 319 (1986)).        The defendants must have known

of the risk of harm to the plaintiff and disregarded it.                    See

Nunes, 766 F.3d at 142.           Deliberate indifference consequently

occupies a "narrow band of conduct" that is "so inadequate as to

shock the conscience."   Feeney v. Corr. Med. Servs. Inc., 464 F.3d

158, 162 (1st Cir. 2006) (citation omitted).            Needless to say, if

defendants acted reasonably in light of the inmate's serious

medical need, including by refusing an accommodation for safety or

institutional    concerns,   we    will   not    decide    they   acted   with

deliberate indifference in violation of the Eighth Amendment, even

if the defendants' actions resulted in an inmate's discomfort from

trekking to the second-floor library.            See Farmer, 511 U.S. at

844; Kosilek, 774 F.3d at 91-92 (reasoned choice of medical

treatment among competing options rarely constitutes deliberate

indifference);   Callahan,   471     F.3d   at   1160     (collecting     cases

explaining defendants have no right under the Eighth Amendment "to

a particular course of treatment").

                              a. Dr. Ruze

          For the reasons stated above, Dr. Ruze crafted the

strategy to handle Snell's ailments based on a reasoned medical

decision, which makes it difficult, to say the least, for Snell to


                                   - 48 -
show deliberate indifference, even though he contends that had he

"had an actual medical need for a no-stairs restriction," it "would

support   an   inference   that   Dr.      Ruze   acted   with    deliberate

indifference" by continuing his no-stairs restriction in June 2016

"without examining or consulting" Snell.           Dr. Ruze may not have

provided Snell with the type of care he desired or (viewing the

evidence in the light most favorable to Snell) he needed, but that

does not ring of an Eighth Amendment violation.           See Estelle, 429

U.S. at 105-06 ("[A] complaint that a physician has been negligent

in diagnosing or treating a medical condition does not state a

valid claim of medical mistreatment under the Eighth Amendment.").

                           b. DOC Defendants

          As for the DOC defendants, we similarly conclude that

the record here yields no genuine issue of material fact which

would support a finding of deliberate indifference.              Although the

DOC   defendants   could   have    independently     granted      Snell   the

accommodation he sought for first-floor Terminal access, see 103

DOC 408.07, they had no reason to expect Snell needed it given

their justifiable reliance on the medical opinions of Dr. Ruze and

other health care professionals who treated Snell, see Matthews v.

Pa. Dept. of Corr., 613 F. App'x 163, 170 (3d Cir. 2015) ("[N]on-

medical prison officials are generally justified in relying on the

expertise and care of prison medical providers.           Absent a reason

to believe (or actual knowledge) that prison doctors or their


                                  - 49 -
assistants are mistreating (or not treating) a prisoner, a non-

medical prison official . . . will not be chargeable with the

Eighth Amendment scienter requirement of deliberate indifference."

(ellipsis in original) (internal citation and quotation marks

omitted) (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir.

2004))).

           Even   putting    aside     their   reasoned     reliance   on    the

opinions of medical professionals like Dr. Ruze, Snell had walked

up and down stairs (even if with a cane in hand and even if with

some difficulty)29 in other parts of the prison throughout his

confinement, denting Snell's argument that the DOC defendants

callously disregarded the risk he would suffer a more severe injury

without the accommodation.           The DOC defendants, as the record

reflects, thus reasonably believed Snell could traverse stairs to

the   second-floor    law    library    without    suffering      serious    or

irreparable   harm.    See    Kosilek,    774   F.3d   at    92   (finding    no

deliberate indifference where decision fell "within the realm of

reason and made in good faith") (quoting Battista v. Clarke, 645

F.3d 449, 454 (1st Cir. 2011)).

           We thus affirm the grant of summary judgment on the

Eighth Amendment claims.      See Nunes, 766 F.3d at 142.




      29 Forget not his job in the second-floor law library from
2011 to 2012.


                                  - 50 -
          E. Reasonably Accommodating a Love for Litigation

            Relying       upon     the     ADA,   42   U.S.C.   § 12132,      the

Rehabilitation Act of 1973, 29 U.S.C. § 794, and art. 114 of the

Massachusetts Declaration of Rights,30 Snell proclaims that the DOC

defendants discriminated against him on account of his disability

by denying him a reasonable accommodation to research legal matters

through the Terminal.31          More specifically, Snell asserts we must

find the DOC defendants to have violated the anti-discrimination

laws if they knew Snell could not climb the stairs to access legal

materials available to the general prison population without a

significant risk to his health.              Because all three statutes upon

which     Snell   rests     this    claim     prohibit   the    same   type   of

discrimination, we can analyze them simultaneously through the

rubric of the ADA.        See Nunes, 766 F.3d at 144 (analyzing ADA and



     30 The DOC defendants contradict themselves about whether the
district court had jurisdiction to hear Snell's state law claim.
At first, their brief states that "[t]he district court had
supplemental jurisdiction over plaintiff's [art.] 114 claim as it
arose from the same set of facts as plaintiff’s federal claims.
See[] 28 U.S.C. § 1367." Then, they argue Massachusetts "G.L. c.
93, § 103, which affords a right of action to adjudicate claims
under [art.] 114, vests exclusive jurisdiction in the superior
court, and therefore, Snell's claims must be dismissed." The DOC
defendants had it right the first time.
     31  Although the DOC defendants urge us to affirm summary
judgment on Snell's claim pursuant to Massachusetts General Laws
ch. 151B, § 1, which protects employees, not inmates, from
discrimination, Snell has not raised this statute on appeal, and
it is unclear whether his complaint even alleged a violation of
that statute. We therefore need not address it.


                                         - 51 -
Rehabilitation Act claims together); Shedlock v. Dept. of Corr.,

818 N.E.2d 1022, 1032 (Mass. 2004) ("The ADA, the [Rehabilitation

Act], and art. 114 all prohibit the same conduct:     disabled persons

may not be excluded from participation in or be denied the benefits

of services, programs, or activities, and they may not be subjected

to discrimination." (citations omitted)).

          Title II of the ADA requires public entities, including

prisons and their officials, see Pa. Dept. of Corr. v. Yeskey, 524

U.S. 206, 210 (1998), to provide "meaningful access" to programs,

such as law libraries, by taking reasonable steps to overcome

barriers, like stairs, which impede access to those programs for

inmates with disabilities, Theriault v. Flynn, 162 F.3d 46, 48

(1st Cir. 1998) (quoting Alexander v. Choate, 469 U.S. 287, 301

(1985)); see also Tennessee v. Lane, 541 U.S. 509, 531 (2004)

(determining Title II "applies to the class of cases implicating

accessibility to judicial services").         As previously detailed,

MCI-Concord created a reasonable accommodation by establishing the

first-floor      Terminal   for   inmates   with   documented   medical

restrictions who could not traverse the stairs to the second-floor

law library.32     The question, then, is whether there is a genuine


     32  "The regulations under the relevant portion of the ADA
refer to 'reasonable modification,' 28 C.F.R. § 35.130(b)(7),
while the coordinating regulations under the Rehabilitation Act
use the term 'reasonable accommodation,' 28 C.F.R. § 41.53, but
there is no material difference between the terms." Nunes, 766
F.3d at 145 n.6.


                                  - 52 -
issue of material fact that the DOC defendants violated the ADA

and its implementing regulations by keeping Snell from using said

accommodation.33 And the answer, once more, turns upon the reasoned

medical decisions upon which the DOC defendants relied.

             We   start   by   asking   whether   the   record   reflects

sufficient evidence to create a genuine issue of material fact

that:     (1) Snell "is a qualified individual with a disability; (2)

. . . he was either excluded from participation in, or denied the

benefits of a public entity's services, programs, or activities or

was otherwise discriminated against; and (3) . . . such exclusion,

denial of benefits, or discrimination was by reason of [his]

disability."34     Kiman v. N.H. Dept. of Corr., 451 F.3d 274, 283




     33   "Because Congress explicitly authorized the Attorney
General to promulgate regulations under the ADA, see 42 U.S.C.
§ 12134(a), the regulations 'must [be given] legislative and hence
controlling weight unless they are arbitrary, capricious, or
plainly contrary to the statute.'" Parker v. Univ. de P.R., 225
F.3d 1, 5 n.5 (1st Cir. 2000) (alterations in original) (quoting
United States v. Morton, 467 U.S. 822, 834 (1984)). Snell makes
no claim that the regulations are invalid.
     34 Title II of the ADA states: "no qualified individual with
a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to
discrimination by any such entity." 42 U.S.C. § 12132.
     The Rehabilitation Act of 1973 similarly provides that "[n]o
otherwise qualified individual with a disability . . . shall,
solely by reason of her or his disability, be excluded from the
participation in, be denied the benefits of, or be subjected to
discrimination under any program or activity receiving Federal
financial assistance." 29 U.S.C. § 794(a).


                                  - 53 -
(1st Cir. 2006) (internal quotation marks omitted) (quoting Parker

v. Universidad de P.R., 225 F.3d 1, 5 (1st Cir. 2000)).35




     Art. 114 of the Massachusetts Declaration of Rights
declares: "No otherwise qualified handicapped individual shall,
solely by reason of his handicap, be excluded from the
participation in, denied the benefits of, or be subject to
discrimination under any program or activity within the
commonwealth."
     35  Courts recognize three types of discrimination prohibited
by the ADA: (1) disparate treatment, which arises out of the
actor's prejudice; (2) disparate impact, which results from a
facially neutral policy that causes a group, such as inmates with
disabilities, to lose access to a program or right available to
another group without a justifiable excuse for the difference; and
(3) denial of a reasonable accommodation the plaintiff needed to
meaningfully access a public service. See Nunes, 766 F.3d at 144-
45. Unlike the first two categories of discrimination, a plaintiff
does not need to demonstrate discriminatory animus for a reasonable
accommodation claim, which is the type raised by Snell. See Enica,
544 F.3d at 339.
     Snell stresses that we must reverse the grant of summary
judgment because the district court mistakenly analyzed his Title
II ADA reasonable accommodation claim as one requiring him to show
the defendants' decisions "were based on any discriminatory
animus." Snell, 2019 WL 4303264, at *7. But Snell mistakes the
district court's reasoning, even if the district court could have
avoided some confusion by choosing a word other than "animus."
The third prong of an ADA Title II reasonable accommodation claim
mandates that plaintiffs explain how the decision to deny a
reasonable accommodation was discriminatory, even if the actors
denying the accommodation did not have any intent to discriminate.
See Kiman, 451 F.3d at 285. Without discrimination, there would
be no ADA claim. The district court thus commented about animus
only so far as to analyze whether the exclusion qualified as
discriminatory, using the term when discussing the medical
recommendations upon which the prison officials relied and whether
the prison officials excluded Snell from accessing legal materials
based on his disability. See Snell, 2019 WL 4303264, at *7. The
district court did not improperly require Snell to demonstrate
that the DOC defendants intended to discriminate against Snell.


                              - 54 -
               Viewing the evidence in the light most favorable to

Snell, we assume he is a qualified individual with a disability

under the ADA given his various back, knee, and respiratory

problems.           See     42    U.S.C.      § 12131(2);          see    also    28    C.F.R.

§ 35.108(a)(1)(i), (c)(1)(i) (disability means "[a] physical or

mental impairment that substantially limits one or more of the

major life activities" including "walking").                              Further, the DOC

defendants revoked Snell's access to the first-floor Terminal in

October    2015,      which        we    assume      satisfies          the   second    prong,

exclusion.

               We   thus        turn    to   the    third       prong    (whether      the   DOC

defendants excluded Snell on account of his disability).                                Unless

the evidence shows that the DOC defendants' decisions regarding

the    reasonable          accommodation           were     "so    unreasonable         as    to

demonstrate that they were discriminating against [Snell] because

of his disability," we will hesitate to overturn the district

court's summary judgment decision.                       Kiman, 451 F.3d at 285.

               Even examining the evidence in the light most favorable

to    Snell,    the       DOC    defendants        did    not     "exclude[      Snell]      from

participation," 28 C.F.R. § 35.149, in the law library "by reason

of his disability," 42 U.S.C. § 12132.                      In October 2015, Snell did

not have a medical restriction justifying his use of the first-

floor Terminal.             The DOC defendants admitted they would have

allowed Snell to access the Terminal had Dr. Ruze, or any other


                                             - 55 -
medical provider, written Snell a no-stairs restriction.              Until

November 2018, no doctor ever felt such a restriction was called

for, at which point the DOC defendants transferred Snell to an

accessible prison.      By the Department of Correction's regulations,

the DOC defendants generally deferred to medical personnel on

medical questions such as whether Snell could (or should) climb

stairs, see 103 DOC 408.07, a reasonable decision to which we grant

deference, cf. Pollack v. Reg. Sch. Unit 75, 886 F.3d 75, 81 (1st

Cir. 2018) (granting deference to federal regulations implementing

the ADA); see also Matthews, 613 F. App'x at 170 (prison officials

may reasonably rely upon medical personnel when treating inmates).

           Even putting aside the reasonable reliance upon medical

advice, the record reflects only that the DOC defendants kept Snell

away from the first-floor legal resources because they believed he

could get to the second-floor library.            Snell may have had an

indefinite bottom tier restriction, but even prisoners on the

bottom tier would navigate stairs from time to time. Snell himself

climbed stairs to and from the law library for years, even while

he claimed to have the 1998 indefinite bottom tier restriction

exempting him from such an arduous feat.            Although a layperson

could look at Snell and, given his use of a cane, suspect he might

have some difficulty traversing stairs, see Shedlock, 818 N.E.2d

at 1030-31 (describing cane use as indicative of difficulty with

stairs),   and   even    acknowledging     that   forcing   an   inmate   to


                                  - 56 -
experience pain to access the law library could constitute an ADA

violation, see Matthews, 613 F. App'x at 169; Anderson v. Bickell,

754 F. App'x 113, 118 (3d Cir. 2018), it does not necessarily

follow that the DOC defendants had to immediately jump to provide

Snell with an accommodation to access the first-floor Terminal

given the contrary medical evidence suggesting otherwise, see

Kiman, 451 F.3d at 285-86 (officials could deny cane to inmate

with ALS in certain circumstances); Hockaday v. Colo. Dept. of

Corr.,   766   F.   App'x    572,   575   (10th   Cir.   2019)   (noting   "ADA

prohibits discrimination because of disability, not inadequate

treatment for disability" (quoting Simmons v. Navajo Cnty., 609

F.3d 1011, 1022 (9th Cir. 2010), overruled on other grounds by

Castro v. Cnty. of L.A., 833 F.3d 1060, 1071 (9th Cir. 2016))).

            The DOC defendants also had interests in "maintaining

security and order" within the institution when they determined

whether providing the accommodation to Snell would have been

reasonable, and we will defer to such rationales.            Pierce v. Cnty.

of Orange, 526 F.3d 1190, 1217 (9th Cir. 2008) (quoting Bell v.

Wolfish, 441 U.S. 520, 540 n.23 (1979)).            For security purposes,

the   DOC   defendants      refused   accommodations     which   appeared    to

preference one inmate over others, such as allowing Snell access

to the first-floor Terminal without a no-stairs restriction when

all other would-be users would need to prove that they required an

accommodation.


                                      - 57 -
          In the DOC defendants' reasonable interpretation of

Snell's medical needs and the institution's security needs, Snell

would not significantly risk his health by climbing stairs despite

his injuries and maladies, and the prison would suffer less

potential institutional unrest if the DOC defendants required

Snell to so navigate.       Notwithstanding that Snell paints his

arguments as regarding a reasonable accommodation, at heart he

challenges   the   DOC   defendants'     reasonable   reliance   on   his

physicians' "reasoned medical judgment," decisions with which

Snell disagreed.    Kiman, 451 F.3d at 285 (quoting Lesley v. Hee

Man Chie, 250 F.3d 47, 58 (1st Cir. 2001)).           As such, Snell's

litigious path has taken him astray.         We find no error in the

district court's rulings.

                              Conclusion

          For the foregoing reasons, the district court's grant of

summary judgment to the defendants on all counts is affirmed. Each

party to bear its own costs.




                                - 58 -